
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 43
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Ms. Pelosi (for
			 herself, Mr. Van Hollen,
			 Mr. Hoyer,
			 Mr. Clyburn, and
			 Mr. Dicks) introduced the following
			 joint resolution; which was referred to the
			  Committee on
			 Appropriations
		
		JOINT RESOLUTION
		Making further continuing appropriations
		  for fiscal year 2011.
	
	
		That the Continuing Appropriations
			 Act, 2011 (Public Law 111–242) is further amended by striking the date
			 specified in section 106(3) and inserting March 31, 2011.
		
